Review under article 78 of the Civil Practice Act of a final determination and order of the Board of Regents of the University of the State of New York suspending petitioner’s license to practice medicine for the period of one year. The Board of Regents has accepted and sustained the determination of the Medical Committee on Grievances unanimously sustaining a finding by its subcommittee that petitioner was guilty of having performed a criminal abortion. A careful examination of the testimony convinces the court that petitioner did actually perform such an abortion. There are certain extenuating circumstances and there is some proof that a therapeutic abortion would have been proper in this instance. Petitioner claims he performed a curettage upon the assumption that the patient had aborted or was about to abort. This assumption was not confirmed by any other physician’s opinion and the proof in this regard is not strong enough to overcome the evidence that the abortion was criminal. Determination confirmed, without costs. All concur. [See 268 App. Div. 804.]